Detailed Office Action
	The communication dated 7/17/2020 has been entered and fully considered.
	Claims 1-5 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stainless iron” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnet” of claim 5 must be shown or the feature(s) canceled from the claim(s).  The claim requires the atomization assembly to have the magnet.  However, the drawing shows magnet (14) in the battery assembly [Figure 5] and the specification states the magnet is in the battery assembly [0016].
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “LED light” of claim 4 must be shown or the feature(s) canceled from the claim(s).  The claim requires the atomization assembly to have the mag
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the applicant claims a “the unit is driven to touch”.  This reads as a method limitation mixed with an apparatus limitation which is improper.
Furthermore, it is not clear what the applicant means by “driven to touch”.  For the purpose of examination the Examiner interprets this as the atomizer is connected with the battery unit.
In claim 5 the applicant claims “stainless iron”.  It is not clear what “stainless iron” is.  The examiner believes the applicant meant “stainless steel”.
In claim 5, the applicant claims the “stainless iron” adsorbs on the magnet.  It is not clear what the applicant means by “adsorbing” on the magnet.  For the purpose of examination the examiner interprets this as attracted to the magnet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. 2014/0261493 SMITH et al., hereinafter SMITH.
	As for claim 1, SMITH discloses an electronic cigarette (205) with an atomization assembly (70) and a battery assembly (72) which contains a control panel integrally arranged with the puff sensor (16) [Figure 1 and 0016].  The overtime protection circuit shuts power to the atomizer if the puffing time exceeds the preset time period of 2-10 seconds [0052-0053].
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by U.S. 2020/0029618 FRASER et al, hereinafter FRASER.
	As for claim 1, FRASER discloses an electronic cigarette (10) with an atomization assembly (30/430) and a battery assembly (20/420) which contains a control panel (715) and pneumatic pressure sensor (716) [Figures 1 and 7].  The overtime protection circuit shuts power to the atomizer if the puffing time exceeds the preset time of a few seconds [0041].

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0029618 FRASER et al, hereinafter FRASER.
As for claim 2, FRASER discloses a a few seconds time for shut off [0041].  The Examiner takes the position that a few seconds time overlaps with the instant claimed range making a prima fcaie case of obviousness.  In the altenartivbe it would be obvious to optimize the amount of tiome that the heater was on.  Longer times would allow for longer puffing and active ingredient delivery but risk overheating/overdosing.  FRASER discloses that the cotrnol unit (20) has a coil spring (255) which allows it to make contact with the elctrodes on the heating unit (30) [0007]. 
	
The person of ordinary skill in the art would look to balance both out.  The control unit (20) comprises a bettery (411) and ciruit bopard (415) [0027].  The battery (411), ciruit board (415) and coil are all electrically connected to each other [0030].
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0261493 SMITH et al., hereinafter SMITH, in view of U.S. 2016/0143357 LIU, hereinafter LIU
As for claim 2, SMITH discloses the features as per supra including overtime protection circuit shuts power to the atomizer if the puffing time exceeds the preset time period of 2-10 seconds [0052-0053] which overlaps with the claimed range and make a prima facie case of obviousness.
SMITH discloses a battery (1) and integrated circuit/pressure sensor (16) which are connected via (49a) to the electrode connected to the atomizer by (49b) [Figure 1], the casing completes the circuit [0045].  SMITH does not disclose a spring at the connection point between battery (72) and atomizer (70).
LIU discloses an electronic cigarette with an atomizer portion and a battery portion that are connectable [Figure 1].  LIU discloses that the connection can be a spring electrode and connecting seat [0040].
As for claim 3, SMITH discloses an LED light (48) that is on the integrated circuit board/sensor (16) [Figure 2 and 0050-0051].  SMITH discloses that this light is activated during use.  The device can be in use when the atomizer is connected to the battery portion.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0261493 SMITH et al., hereinafter SMITH, view of U.S. 2015/0150306 CHEN, hereinafter CHEN.
As for claim 4, SMITH teaches the features as per supra.  SMITH connects the atomizing unit to the battery/controller unit using a bayonet connection (slotted grooves).  CHEN discloses that this connection can be done with magnets in one unit and stainless steel in the other unit is conventional.  The connection is made by the magnets being attracted to the stainless steel [0003].
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known bayonet connector of SMITH with the known conventional magnetic connector of CHEN.  The person of ordinary skill in the art would expect success as magnetic connectors are conventional despite some of their disadvantages. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748